Citation Nr: 0202473	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  93-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for left ankle 
disability.

3.  Entitlement to a rating in excess of 10 percent for left 
foot disability.

4.  Entitlement to a compensable rating for right foot 
disability.

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

This case was the subject of Board remands dated in January 
1996, July 1997, and January 2000.  This case was also the 
subject of an October 1999 hearing before the undersigned 
Board member.

An April 2001 for-fee VA examination report gives rise to a 
claim for service connection for right ankle disability.  
This report describes disability of the right ankle as 
"caused by the veteran's service-connected disabilities," 
though the veteran has not been awarded service connection 
for tarsonavicular arthritis, or other ankle-related 
arthritis, of the right lower extremity.  He has been awarded 
service connection for tarsonavicular arthritis of the left 
lower extremity, as well as for disability of the left and 
right feet.  In the Board's view, separate ratings are 
warranted for left ankle, left foot, and right foot 
disability, as explained in this decision.  The Board also 
explains in this decision that even if the veteran were 
granted service connection for right ankle disability, the 
outcome of his TDIU claim would still be a denial.  Thus, the 
issues of entitlement to a TDIU and service connection for 
right ankle disability are not inextricably intertwined.  
Cf., Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding 
claims for service connection for heart disorder and 
increased rating for anxiety neurosis to be inextricably 
intertwined, where appellant claimed heart disorder caused 
anxiety disorder.)

A July 2001 letter from the veteran to a Member of the United 
States House of Representatives alleges a possible connection 
between inservice exposure to Agent Orange and a stroke, and 
between inservice experiences and PTSD.  The allegations, 
however, are unclear.  The RO and the veteran are encouraged 
to communicate as to whether the veteran wishes to pursue 
claims for service connection based on these allegations.

As noted by the Board in January 2000, the RO has rated the 
veteran as 10 percent disabled for a disorder characterized 
as osteoarthritis and tarsonavicular degenerative arthritis 
of the left first metatarsophalangeal joint and 
osteoarthritis of the right first metatarsophalangeal joint.  
For reasons set forth below, the Board has determined that a 
different and higher scheme of ratings is warranted for this 
disability, which the Board has recharacterized.  For 
purposes of its findings, conclusions and order, the Board 
will treat the 10 percent evaluation for the left foot as the 
continuation of the prior rating and the additional ratings 
for the right foot and left ankle as increased evaluations.


FINDINGS OF FACT

1.  The veteran has marked limitation of motion of the left 
ankle.

2.  At his highest level of disability during the time frame 
subject to appeal, the veteran had flexion of the right knee 
limited to 30 degrees, and full extension of the right knee, 
with additional disability due to pain from arthritis, 
swelling, and crepitus.

3.  At the highest level of disability during the time frame 
subject to appeal, the veteran had flexion of the left knee 
to 110 degrees, and full extension of the left knee, with 
additional disability due to pain from arthritis, swelling, 
and crepitus.  At his April 2001 VA examination, the knee had 
swelling and crepitus on range of motion, with additional 
limits due to pain. 

4.  The veteran has no limitation of motion of the left foot, 
but has arthritis of two or more minor joint groups of the 
left foot, demonstrated by X-ray.

5.  The veteran has no limitation of motion of the right 
foot, but has arthritis of two or more minor joints groups of 
the right foot, demonstrated by X-ray.

6.  The veteran is employable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5003, 5260 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the left foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Code 5003 (2001).

3.  The criteria for a disability rating of 10 percent for 
osteoarthritis of the right foot are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5003 (2001).

4.  The criteria for a disability rating of 20 percent for 
osteoarthritis of the left ankle are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5271 (2001).

5.  The criteria for entitlement to TDIU benefits are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks increased ratings for service-connected 
left and right foot, left ankle, and left and right knee 
disabilities, and a total disability rating, for compensation 
purposes, based on individual unemployability due to service-
connected disabilities (TDIU).

The veteran underwent physical therapy for right knee 
disability from March 1991 to May 1991.  After his course of 
physical therapy, the impression was severe tricompartmental 
osteoarthritis of the right knee, not improved status post 
physical therapy, with chronic knee pain.        

VA records of treatment in June 1991 show that range of 
motion of the right knee was 0 degrees to 55 degrees flexion, 
with pain at the extremes.  The knee was stable but painful 
to varus and valgus stress.  The veteran limped and walked 
with a cane.  Lachman's test was negative, as were anterior 
and posterior drawer.  Examination was positive for patellar 
grind with pain.  March 1991 X-rays revealed tricompartmental 
arthritis of the right knee. 

During a January 1992 VA examination, the veteran gave a 
history of right knee pain since 1973, after injury.  By 
history, he underwent surgery in 1974, for debridement of 
"chipped bones and to check his cartilage."  (Quotations in 
VA examination report.)  He stated that this improved his 
pain for a period of time, but that now he had continued pain 
in his right knee with associated stiffness and increased 
pain with any weight bearing or bending.  He stated he used a 
cane for stability and to decrease the weight on his right 
knee.  He denied any swelling at the time of examination, or 
instances of locking since his surgery.  He also had a 
history of left knee pain over the last 20 years without 
history of trauma or injury.  The veteran stated that the 
pain was essentially the same as on his right knee, with 
increased pain with any weight bearing and also associated 
stiffness, but denied any locking or giving way.  

Upon orthopedic examination, the veteran walked with a mild 
limp using a cane.  Examination of the right knee showed a 15 
to 20 cm scar over the medial patella area extending both 
proximally and distally.  The scar was nontender to 
palpation.  The veteran had diffuse tenderness over the right 
knee with any examination.  The patella moved freely, but was 
tender to palpation.  Range of motion was from 0 degrees to 
80 degrees.  There was no ligamentous instability noted to 
varus and valgus stress testing.  The veteran had a negative 
Lachman's.  Motor examination was within normal limits.  
Sensation was intact.  

Examination of the left knee showed no obvious effusion.  The 
veteran was tender diffusely over the left knee without 
obvious deformity.  Range of motion was from 0 degrees to 140 
degrees.  There was no ligamentous instability to varus and 
valgus stress testing, and negative Lachman's.    

The January 1992 VA examiner's impression was status post 
right knee surgery with continued arthralgia, and left knee 
arthralgia within normal limits.

January 1992 VA X-rays showed marked degenerative arthritic 
changes involving the knees bilaterally.  The bony structures 
were intact with no evidence of fracture or dislocation of 
the bones noted.  The knee joint spaces were narrowed 
bilaterally.  There were changes in the patella that could 
have been secondary to chondromalacia.  

A December 1992 Opinion and Award by the Deputy Commissioner 
of the North Carolina Industrial Commission found that the 
medical records submitted to the Commission by the veteran 
and other evidence clearly demonstrated the lack of a 
compensable injury by accident or occupational disease.  The 
Deputy Commissioner made no finding as to the veteran's 
ability to return to work. 

During an April 1996 VA examination, the veteran had a well-
healed surgical scar on his right knee.  There was moderate 
effusion noted.  There was diffuse pain to palpation.  Range 
of motion was from 0 to 90 degrees with a painful arc of 
motion.  There was severe crepitus to palpation with range of 
motion.  The knee was stable in four planes.  On examination 
of the left knee, the veteran had moderate and diffuse pain 
to palpation.  He had range of motion from 0 to 110 degrees 
with pain at the ends of motion.  There was crepitus 
throughout the arc of motion.  Distal neurovascular 
examination was intact bilaterally.  Muscle strength was 5/5 
with the quadriceps, glut, and knee extension and flexion.  
Examination of the left first tarsal/metatarsal joint 
revealed painful range of motion with limited dorsiflexion to 
5 degrees, and plantar flexion to 10 degrees with painful arc 
of motion.

April 1996 VA X-rays of the veteran's knees showed severe 
spurring and deformity bilaterally.  There were no loose 
bodies and no fractures or subluxation detected.

April 1996 VA X-rays of the veteran's left foot showed mild 
tarsal navicular degenerative changes and 1st metatarsal 
phalangeal degenerative changes.  No 
fracture or subluxation was seen.

The April 1996 VA examiner's diagnoses for the right knee 
were status post multiple surgeries to right knee, 
significant post operative degenerative arthritis with 
limited range of motion, and history of pigmented nodular 
synovitis of the right knee.  The examiner also diagnosed 
left knee degenerative arthritis, and hallux rigidus of the 
left first metatarsal talophalangeal joint.

A January 1997 VA examination of the veteran's left foot 
revealed full range of motion in the MP joint event though 
the veteran had pain in the area.  On examination of the 
ankle, he had 10 degrees dorsiflexion, and 45 degrees plantar 
flexion.  All ligaments were intact.  There was no definitive 
pain noted on examination of the ankle.  The veteran could 
stand on his toes and heels.  He could squat, supinate and 
pronate.

The appearance of the veteran's foot was within normal limits 
except for a small, freely movable 1.5-cm ganglion of the 
extensor tendon on the lateral aspect of the foot.  This was 
freely movable and the examiner noted that it could be very 
easily removed surgically.  (Some time later, the cyst was 
removed.)  It did not appear to be tender on examination.  
Function and gait were within normal limits.  There was no 
deformity.  There were no secondary skin and vascular 
changes.  

The examiner noted X-rays of the left foot showed evidence of 
the degenerative joint disease of the left first MT joint and 
tarsonavicualr degenerative arthritis.  January 1997 VA X-
rays of the left ankle showed no evidence of fracture or 
significant degenerative change.  The impression was normal 
left ankle.  January 1997 VA X-rays of the left foot showed 
slight degenerative change within the tarsus and at the 1st 
MTP joint.  This was described as a slight stable 
degenerative change about the left foot.

The diagnoses were osteoarthritis of the left first MT joint, 
mild tarsonavicular degenerative arthritis of the left foot, 
and small ganglion extensor tendon of the left lateral foot.

The examiner commented that the veteran stated that his foot 
hurt him all the time.  He denied any acute flare-ups but 
stated that especially on a cold, wet day it was hurting him 
at maximum.  He was examined in maximum disability at the 
time of the VA examination.  The veteran attributed his left 
foot problems as secondary to his knee problems.  The 
examiner opined that he would attribute most of the left foot 
problems to the veteran's being 5' 7" and weighing 250 
pounds.

September 1997 VA X-rays of the veteran's left foot showed 
prominence of the talar head due to a prominent osteophyte.  
It was unclear whether this related to a palpable mass found 
on clinical examination.  There was degenerative change of 
the first metatarsal phalangeal joint.  No acute pathology in 
the foot was ascertained.  The impressions were degenerative 
changes of the first metatarsal phalangeal joint, and 
prominent osteophyte from the talar head which may be 
palpable.  

December 1997 VA X-rays of the knees showed bilateral 
osteoarthritis with narrowing of all joint spaces.  Minimal 
swelling was noted.  There were varied osteoarthritic changes 
of all compartments of both knees.  

A February 1998 VA MRI of the veteran's left foot revealed a 
small tissue mass, which was later removed.  Also, there was 
a small minimal joint effusion noted at the tibiotalar joint 
laterally.

March 1998 VA X-rays of the right knee revealed severe three 
compartment joint space narrowing, osteophytosis, and 
irregularity of the articular surfaces.  These findings were 
consistent with severe osteoarthritis.

March 1998 VA X-rays of the left knee showed moderate joint 
space narrowing, moderate to large osteophytes, and 
irregularity of the articular surfaces involving all three 
compartments.  This was consistent with moderate to severe 
osteoarthritis.
 
March 1998 VA X-rays of the right foot showed mild changes of 
osteoarthritis at the talonavicular joint.  The X-rays were 
otherwise unremarkable.

March 1998 VA X-rays of the left foot and left ankle were 
negative.

During a March 1998 VA examination, the veteran reported that 
his feet hurt him all the time, especially his left ankle.  
He stated that he did not have flare-ups, but had continuous 
pain, especially in the cold weather such as was present 
during the time of examination in March 1998.  He indicated 
he was scheduled for excision of a superficial ganglion on 
the dorsal surface of his left foot.  The veteran was 
examined at maximum disability per a DeLuca memorandum.  The 
examiner commented that the veteran probably did use a cane 
because of his knees, but did not wear corrective shoes.  He 
had undergone no surgery of the foot or ankle.  The veteran 
stated he was presently unemployed but did do computer work.  
He was able to do his daily activities.  

On examination of the right foot, the veteran had full range 
of motion of the right ankle with 10 degrees dorsiflexion, 
and 45 degrees plantar flexion, with all ligaments intact.  
He had pain over the first MP joint. The veteran definitely 
had essentially normal motion in the right great toe at the 
first MP joint.

On examination of the left foot, he had a small ganglion on 
the left dorsum of the foot, which was freely movable.  On 
examination of the left ankle, he had 10 degrees dorsal 
flexion and 45 degrees plantar flexion.  He had pain with 
movement, but all ligaments were intact.  He also had full 
range of motion of the left first MP joint, with full 
extension and flexion, even though he claimed the joint was 
tender.  The veteran could stand on his toes and heels, and 
could also squat.  He could stand, squat, supernate, pronate, 
and rise on the toes and heels bilaterally.  He had been 
described as having hallux rigiditus bilaterally, but, 
according to this examiner, he had essentially full motion of 
both first MP joints.

The examiner's diagnoses were mild degenerative joint disease 
of the right talonavicular joint; ganglion on the left dorsal 
foot; and bilateral metatarsal joint pain without 
degenerative joint disease.

During a March 1998 VA examination of the veteran's knees and 
right thigh, the veteran was noted to be presently unemployed 
but able to do his daily activities.  He said he was normally 
employed as a computer operator.  He said that his knees hurt 
him all the time, and that this was especially true with the 
present cold weather.  The veteran was examined at maximum 
disability.  He denied any episodes of dislocation or 
recurrent subluxation. 

Upon examination of the left knee, he had full extension at 
zero degrees, with flexion to 135 degrees, with all ligaments 
intact.  There was no joint line pain.  

On examination of the right knee, he had a well-healed medial 
scar secondary to previous surgery.  This was non-tender.  He 
had full extension at 0 degrees with flexion only to 
approximately 30 degrees.  The ligaments appeared to be 
intact.  He could stand on his toes and heels.  He could also 
squat.  He also had some very mild sinus ossificans of the 
right quadricep that did not limit motion and was non-tender.  
There were no objective elements of pain during the 
examination.  

The examiner's diagnoses were post status reconstruction 
right knee with degenerative joint disease and limited 
motion; degenerative joint disease of the left knee; and 
myositis ossificans of the right quadricep with normal 
examination.

The examiner noted that the veteran worked as a computer 
operator.  The examiner opined that the veteran was 
employable.  He asserted that he had examined all of the 
veteran's service connected disabilities, including the 
myositis ossifcans of the right quadriceps.  Neither knee 
showed recurrent subluxation or lateral instability.  The 
examiner asserted that he had given all degrees of motion.  
The examiner opined that the veteran actually showed no 
weakness of the foot or atrophy of the musculature or 
circulation disturbances.  The examiner indicated that the 
veteran did not have hallux rigidus on this examination.  As 
to the myositis ossificans of the right quadricep, the 
examiner found that the veteran did not have limited 
extension of the right thigh secondary to his myositis 
ossificans.

During his October 1999 Board hearing, the veteran related 
employment in 1997 that he lost because he could not jump in 
and out of a heat chamber where mainframe computers were kept 
due to his knee, foot and ankle disabilities.  He reported he 
was no longer employable in his prior profession as robotic 
technician because he would have to be on his feet 8 to 12 
hours per day.  He said employers would not now hire him in 
the profession in which he was trained, computer operator, 
once they saw in person how difficult it was for him to walk.
 
During an April 2001 for-fee VA examination, the veteran was 
noted to have attended vocational rehabilitation from 1992 to 
1994, to become a technical support consultant on computer 
engineering.  He repaired computers, and worked with software 
and linkages between computers.  This, according to the 
examination report, enabled him at times to elevate his legs.  
He didn't have to walk about very much, but did use a cane 
when he walked.  He could work anywhere from two to three 
days a week for short periods of half and hour to eight hours 
according to the severity of the system problems he had to 
troubleshoot.  He said that on the day after working a 
prolonged period of time he had to rest with his legs 
elevated, and take Motrin to reduce the pain. 

By history, he was right handed and had difficulty typing and 
numbness in his fingertips after prolonged writing and 
typing.  He was able to do fine movements with his fingers, 
but not for prolonged periods of time.  He was unable to flex 
his knee in order to squat, or he had to sit with his leg 
outstretched when he sat.  He could not drive a car unless he 
used his right leg to move the gas pedal and his left leg to 
brake.   The pain in his knee was constant and uncomfortable, 
and after he exercised, the knees and ankles both swelled.  
He could not stand for more than 15 minutes.  

Upon physical examination, he was 5 feet 5 1/2 inches and 246 
pounds.  His general appearance was well developed and 
overweight.    

Examination of his skin revealed a scar, 19.5 cm, overlying 
the medial anterior aspect of the right knee vertically from 
two surgeries, one in June 1974 and one in 1990.  The scar 
was soft, elevated, and non-adherent.  It was dark.  There 
was no underlying tissue loss.  The scar was disfiguring with 
keloid formation and the veteran had limitation of function 
of his knee, being unable to flex it.  Photographs were taken 
and are associated with the claims file.  

The lower extremities were 81 cm bilaterally.  There was 
abnormal shoe wear of the left shoe as it was worn at the 
outside.  The right heel and the outer aspect of the left 
foot were also worn down.  The shoe was curved over to the 
right laterally.

The veteran used a cane to ambulate at all times.  He had 
abnormalities of both ankles and feet.  Both ankles were 
swollen, the left more than the right.  In posture, he had 
his right foot turning outward.  The left foot was at the 
normal alignment.  The Achilles tendon alignment was good.  
The degree of valgus was 30 degrees on the right.  There was 
no malalignment of the forefoot and mid-foot.  There was 
painful motion in both ankles, the left greater than the 
right.  Range of motion for the ankles was dorsiflexion 10 
degrees bilaterally, and plantar flexion 30 degrees on the 
right and 10 degrees on the left.  There were no skin or 
vascular changes.  He had hallux valgus of the right great 
toe of 10 degrees.  

He had undergone a cyst removal of the left foot, which was 
2.5 cm.  The examiner commented that the veteran may require 
special corrective shoes to aid him in ambulating, but he was 
not wearing any special shoes at the present time.

His posture was abnormal because of his right foot turning 
out.  His gait was abnormal; he limped to the right because 
of stiffness in his knee, and he had limited function on 
standing and walking, requiring a cane.  His right foot 
turned outward.  He had limitation of movement at the talar 
joint bilaterally, and he tended to slap his feet down as he 
walked doing a heel-toe stiff movement.

There was no wound on the right thigh.  The right thigh 
muscle injury was determined to be calcific myositis.  He had 
no muscle herniation, and no tendon damage, joint damage, 
bone damage, or nerve damage.  There was no truss or belt 
supporting the muscle. 

Examination of the knees showed swelling and tenderness on 
the lateral aspect of both knees, and crepitus on range of 
motion of both knees.  The stiffness to flexion of the right 
knee was 30 degrees, and the left knee 110 degrees.  
Extension was 0 degrees bilaterally and drawer testing and 
McMurray testing were negative bilaterally.  Baseline normal 
full knee motion was noted to be flexion from 0 to 140 
degrees, and extension to 0 degrees.  Additional limitations 
were pain in both knees, right knee fatigue, weakness, lack 
of endurance, and incoordination.  There were no 
constitutional signs of arthritis.

The examiner affirmed that the medical records sent with the 
veteran were examined, and were used to aid in the 
preparation of the examination report.  

Bilateral X-rays of the feet showed moderate degenerative 
arthritic changes involving several metatarsal phalangeal and 
interphalangeal joints of both feet.  The more pronounced 
changes were in the first MP joint of each foot.  There was 
no significant tarsal bone abnormality.

Bilateral knee X-rays showed severe bilateral knee 
osteoarthropathy.  There was irregular narrowing of the joint 
compartment, along with large marginal osteophytes and 
features of severe bilateral patellar chondromalacia.  

The diagnoses were 1) myositis ossificans right quadriceps 
muscle; 2) severe osteoarthropathy and patellar 
chondromalacia of the right knee with residuals of decreased 
range of motion, pain and disfiguring scar; 3) arthritis of 
the left knee and severe osteoarthropathy and patella 
chondromalacia with residuals of decreased range motion, 
crepitus and pain; 4) osteoarthritis and tarsonavicular 
degenerative arthritis left metatarsophalangeal and 
interphalangeal joints; and 5) osteoarthritis and 
tarsonavicular degenerative arthritis right first 
metatarsophalangeal and interphalangeal joints.

The examiner elaborated that the veteran had arthritis of his 
right knee with raising of the knee.  His lack of ability to 
flex it was so severe that he needed a cane to be able to 
ambulate, could not stand on it very long, could not sit 
properly in a chair, and could not even drive with one foot 
as he needed both feet to drive even an automatic car.  He 
also had arthritis in the left knee, arthritis in both 
ankles, and calcific myositis in his right thigh from a 
previous muscle tear.

Pertinent medical complaints were swelling, pain and locking 
of both knees and both ankles.  Muscle degeneration of the 
right upper thigh, and weakness of the thigh muscles and 
right lower leg muscles, were noted.  

The examiner further found that the veteran had limitation of 
movement at the talar joint bilaterally, and tended to slap 
his feet down as he walked doing a heel-toe stiff movement.  
He also had limitation in both knees due to swelling and 
tenderness on the lateral aspect, and crepitus on range of 
motion.  He was able to flex to 30 degrees in the right knee 
and 110 degrees in the left knee.  The knees were 
additionally limited by pain.  The right knee was limited by 
fatigue, weakness, lack of endurance, and incoordination.

The range of motion of the ankles was dorsiflexion 10 degrees 
on the right, and 10 degrees on the left; and plantar flexion 
of 30 degrees on the right and 10 degrees on the left.

For both knees, there was swelling, tenderness on the lateral 
aspect, crepitus on range of motion, and pain.  The right 
knee had fatigue, weakness, lack of endurance, and 
incoordination.

For both feet there was painful motion, the left greater than 
the right.  There was limitation of movement at the talar 
joint bilaterally, with stiff movement.  The left thigh was 
54.5 inches, the right 56 inches.  The left calf was 42 
centimeters, the right calf 45 centimeters.

When asked whether the veteran had incoordination as a result 
of service-connected disabilities, the examiner asserted that 
there was severe incoordination in the veteran's gait because 
of very severe limitation of the ability to flex his right 
knee and to flex and extend both ankles.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the identified medical providers.  It 
has obtained the service medical records and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  It has 
obtained the Social Security Administration records.  The RO 
has notified the claimant of the results of its efforts to 
obtain records in multiple pieces of correspondence.  The RO 
has provided the claimant multiple VA examinations.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  There is 
an ample amount of evidence to accurately determine the level 
of the veteran's disability, to include a fine April 2001 VA 
disability examination report that discusses all aspects of 
the veteran's service-connected disabilities based on the 
claims file and examination of the veteran.  Accordingly, 
while the RO has not sent notice as set forth in (3) above 
describing how the tasks of developing the record are 
allocated, it has gone beyond this requirement by actually 
obtaining all the evidence.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well-grounded claim before the Secretary performs the duty to 
assist.  However, since the RO did not find the claims were 
not well grounded and proceeded to discharge the duty to 
assist, this change in the law has no effect on the veteran's 
claims.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The veteran was service connected for left and right knee, 
left and right foot, and right thigh disabilities in June 
1975, effective February 1975.  This matter stems from a 
subsequent claim for increase in 1990.  Thus, the currently 
appealed ratings for right knee and left and right foot 
disabilities are "increased ratings" claims.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Knees 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, 20 percent disabling if 
moderate, and 30 percent disabling if severe.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling; to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling; to 15 degrees is rated as 20 
percent disabling;  to 10 degrees is rated as 10 percent 
disabling;  and to 5 degrees or less is rated as 
noncompensably disabling. 

A claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic codes 5003 and 5257.  
VAOPGCPREC 23-97.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

In addressing the issues at hand, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on motion.  DeLuca.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.  The intent of the schedule is to recognize 
actually painful motion with joint or periarticular pathology 
as productive of disability.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of range of motion is compensable.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion; and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.

38 C.F.R. § 4.45(f) pertains to pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The issue of entitlement to a rating in excess of 30 percent 
for service-connected disability of the right knee is on 
appeal.  By contrast, the issue of whether a rating in excess 
of 10 percent is warranted for service-connected left knee 
disability is not on appeal, but the Board must consider the 
level of left knee disability, since the proper overall level 
of service-connected disability rating is an inherent part of 
the veteran's TDIU claim.  The RO denied a claim for an 
increased rating for left knee disability in July 2001, but 
the veteran has not submitted a notice of disagreement with 
this decision.

Right Knee

During the April 2001 for-fee VA examination, range of motion 
for the right knee was 30 degrees flexion to 0 degrees (full) 
extension.  The examiner indicated normal flexion of the knee 
to be 140 degrees.  The March 1998 VA examiner also 
determined flexion of the right knee to be 30 degrees, and 
noted pain, swelling and crepitus.  Range of motion at the 
April 1996 VA examination was described as from 0 to 90 
degrees "with a painful arc of motion," severe crepitus to 
palpation on motion, and diffuse pain to palpation.  Range of 
motion at a January 1992 VA examination was 0 to 80 degrees 
with arthritis and tenderness to any examination. VA records 
of treatment in June 1991 show that range of motion of the 
right knee was 0 degrees to 55 degrees flexion, with pain at 
the extremes.  The early records of treatment and physical 
therapy leave no doubt that the veteran has had severe 
tricompartmental arthritis of the right knee from 1990 
forward.

The precise etiology of the veteran's right knee disability 
is severe osteoarthritis of the right knee, so that the right 
knee disability must be rated pursuant to diagnostic codes 
5003 and 5284.

The right knee is currently rated at 30 percent.  The 
question before the Board is whether the right knee 
disability warrants a rating in excess of 30 percent.  The 
highest level of disability shown is full extension, which is 
noncompensable, and flexion of 30 degrees.  VA examinations 
have also demonstrated severe arthritis and intermittent 
significant swelling, crepitus, and pain on motion and to 
palpation.  Under the governing criteria for limitation of 
motion, the most disabling level of motion impairment is in 
flexion, which at worst is restricted to 30 degrees.  Under 
appropriate rating code, Diagnostic Code 5284, that level of 
impairment warrants a rating of 20 percent.  Flexion would 
need to be limited to 15 degrees to meet the schedular 
criteria for a 30 percent evaluation.   

The record shows evidence of pain on motion and functional 
impairment due to pain attributable to the right knee 
disability with objective manifestations such as crepitus, 
swelling, and pain on motion and pain to palpation.  In 
consideration of these factors, a 30 percent evaluation can 
be justified.  This equals the highest schedular rating for 
limitation of motion of flexion of the knee due to arthritis.  
A higher schedular rating is not available.  Where the effect 
of pain on motion is manifested in limitation of flexion, and 
the veteran has received the maximum rating provided for 
limitation of knee flexion, the Board finds that there is no 
basis to award a rating in excess of 30 percent for the right 
knee disability.

Left Knee

At the highest level of disability during the time frame 
subject to appeal, the veteran had flexion of the left knee 
to 110 degrees, and full extension of the left knee, with 
additional disability due to pain from arthritis, swelling, 
and crepitus.  Thus, based strictly on range of motion, he 
does not meet or approximate the schedular criteria for a 
compensable rating, which requires flexion limited to no more 
than 45 degrees or extension to 10 degrees.  The Board 
acknowledges that the veteran has pain on motion of the left 
knee.  At his April 2001 VA examination, the knee had 
swelling and crepitus on range of motion, with additional 
limits due to pain.  Although the range of motion criteria 
for a compensable rating are not met, the next higher rating 
(that is, a compensable, or 10 percent, evaluation) is 
warranted for left knee disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.49 (2001);  DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  Actually painful, unstable, or malaligned joints are 
generally entitled to at least the minimum compensable rating 
for the joint.  See 38 C.F.R. § 4.59.  A higher rating, of 20 
percent, is not warranted because there is no evidence of 
disability remotely approximating limitation of flexion to 30 
degrees or extension to 15 degrees in the left knee.

Feet

Pursuant to 38 C.F.R. § 4.71a, DC 5281, hallux rigidus, if 
unilateral and severe, is rated under the criteria for severe 
hallux valgus.  Unilateral hallux valgus is rated as 10 
percent disabling if operated with resection of metatarsal 
head, and also as 10 percent disabling if severe, equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.  
(The Board acknowledges that hallux valgus of the right great 
toe was diagnosed at the April 2001 VA examination, but this 
condition is not service connected.)  Malunion or nonunion of 
the tarsal or metatarsal bones is evaluated as 30 percent 
disabling for severe conditions, 20 percent for moderately 
severe and 10 percent for a moderate disability.  A 40 
percent evaluation is warranted for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, DC 5283.  Other foot injuries are 
evaluated as 30 percent disabling for severe, 20 percent for 
moderately severe and 10 percent for moderate, with 40 
percent for actual loss of use of the foot.  38 C.F.R. § 
4.71a, DC 5284.  These rating criteria have not been revised 
since the initiation of the appellant's claim.  None of these 
rating criteria describes the veteran's service-connected 
disability as accurately as arthritis of the feet, and the 
Board accordingly determines that the most appropriate rating 
code is 38 C.F.R. § 4.71a, Diagnostic Code 5003, the rating 
code for degenerative arthritis.

The Board finds that the evidence warrants a different and 
higher rating scheme for the service connected disabilities 
of the feet and left ankle.  Regulations state that, unless 
otherwise provided, disabilities arising out of a single 
disease entity, such as arthritis, are to be rated 
separately.  38 C.F.R. §§ 4.25(b).  The governing criteria 
also provide "otherwise" that arthritis demonstrated by X-
ray of two or more major two or more minor groups of joints 
warrants an only 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (2).

The veteran was diagnosed in April 1996 by a VA examiner as 
having hallux rigidus of the left first metatarsal 
talophalangeal joint.  By contrast, the March 1998 VA 
examiner explicitly found that the veteran did not have 
hallux rigidus, and during the excellent April 2001 for-fee 
VA examination, the examiner diagnosed osteoarthritis and 
tarsonavicular degenerative arthritis of the left 
metatarsophalangeal and interphalangeal joints, but not 
hallux rigidus.  Based on the preponderance of the medical 
evidence, then, the Board finds that a rating under 
Diagnostic Code 5280, the diagnostic code for hallux rigidus, 
is not proper. 

The April 2001 VA for-fee examination report states that 
bilateral X-rays show the veteran to have arthritic changes 
involving several metatarsal phalangeal and interphalangeal 
joints of both feet.  Although the ratings in effect indicate 
that the veteran is service-connected for the first 
metatarsal interphalangeal joints of each foot, it would be 
putting too fine a point on things, and without basis in 
medical opinion or fact, to decide here that the veteran is 
only service-connected for arthritis of the first toes of 
each foot but not the other toes.  There are repeated 
findings of no limitation of motion of the feet (as opposed 
to the ankles, see especially the January 1997 and March 1998 
VA examination reports) in the VA examination reports of 
record.  The Board concludes that the clear weight of the 
evidence indicates the arthritis of the feet does not produce 
limitation of motion of the feet.  
The April 2001 VA examiner described limitation of motion of 
the "feet", but a close reading of the full report makes it 
obvious that the physician was actually describing limitation 
of motion of the ankles.  

The veteran has degenerative changes involving several 
metatarsal phalangeal and interphalangeal joints of both 
feet, verified by April 2001 VA X-rays.  Under the rating 
criteria, "multiple involvements of the . . . 
interphalangeal, metatarsal and tarsal joint of the lower 
extremities . . . are considered groups of minor joints, 
ratable on parity with major joints."  38 C.F.R. § 4.45(f) 
(2001).  This record can be construed to demonstrate "X-ray 
evidence of involvement of 2 or more minor joint groups" of 
each foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Therefore, he is entitled to a 10 percent rating for the left 
foot, and a 10 percent rating for the right foot.  Id.  A 
higher rating is not warranted since there is no limitation 
of motion of the feet, and no other disability of the feet 
that could warrant a higher rating.  Limitation of motion of 
the left ankle is to be rated separately as 20 percent 
disabling, as described directly below.

Ankles

The veteran's left ankle disability is one of limitation of 
motion due to arthritis.  Diagnostic Code 5271, the 
diagnostics code for limited motion of the ankle, is the only 
directly appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
diagnostic codes 5003, 5271.  At the April 2001 VA 
examination, the left ankle range of motion was dorsiflexion 
of 10 degrees and plantar flexion of 10 degrees, and the 
range of motion was even more limited at the April 1996 VA 
examination.  Normal range of motion for the ankle is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71a, Plate II.  Pathology of the left ankle was 
also indicated by a small effusion of the tibiotalar joint 
shown by VA MRI in February 1998, and swelling noted on VA 
examination April 2001.  As the veteran has lost more than 
two-thirds of the range of motion of his left ankle, a rating 
of 20 percent, for marked limitation of motion, is the proper 
rating.  This is the highest schedular rating for loss of 
range of motion of the left ankle due to arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5271.  This is also 
the highest schedular rating for limitation of motion of the 
ankle.
 
The veteran's right ankle disability is not service 
connected.  The veteran was diagnosed as having 
tarsonavicular degenerative arthritis on the right at his 
April 2001 VA examination, but this condition has not been 
service connected.  X-rays showed no significant tarsal bone 
abnormality.  The Board's reading of the VA examination 
report is that limitation of movement of the ankles was due 
to limitation of movement at the talar joint; the service-
connected arthritis of first metatarsophalangeal joint is a 
foot disability only, and not an ankle disability.  Put 
differently, the phalangeal and metatarsophalangeal joints 
are joints of the foot, and arthritis of these joints are to 
be rated as foot disability only, not ankle disability.  
Though the April 2001 VA examiner found the veteran's right 
ankle disability to be a significant impairment, this is not 
a disability for which the veteran is service connected.  The 
Board acknowledges that the issue of service connection for 
the veteran's right ankle disability has been raised by the 
April 2001 VA examination report, and this issue has been 
referred to the RO for appropriate action.  

As will be discussed below, the veteran currently meets the 
schedular percentage criteria for a TDIU.  Adjudication of 
whether the veteran is service connected for disability of 
the right ankle does not affect the analysis of whether a 
TDIU is warranted in this case.  Even assuming that a 20 
percent rating is warranted, which is the highest schedular 
limitation of motion of the right ankle due to arthritis, see 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271, and that the 
combined rating would not run afoul of the amputation rule 
(see the TDIU discussion below), the underpinnings for 
denying the TDIU are that there is a credible medical opinion 
stating that the veteran is employable.  His need to walk 
with a cane is adequately reflected in the 70 percent overall 
schedular disability rating resulting from this decision.  

The March 1998 VA examiner rendered the opinion that the 
veteran was employable taking into consideration the 
veteran's disabilities of the lower extremities, and the 
veteran's statement that he was "normally employed" as a 
computer operator.  In determining that the veteran was 
employable, he took into account the veteran's service 
connected and nonservice connected disabilities at the time, 
which would have included right ankle disability.  While the 
veteran currently has permanent and significant service-
connected disability of the lower extremities, and severe 
incoordination of the lower extremities, he is able to walk 
with a cane.  There is no service-connected disability that 
affects any other bodily function or that impairs cognitive 
functioning.  He has limited but demonstrated ability to 
walk, albeit with a cane.  Whether or not his right ankle 
disability is currently service connected makes no difference 
to the above analysis because it does not materially change 
the disability picture.

Right Thigh

Although the noncompensable rating of the right thigh is not 
on appeal, the Board must consider the severity of this 
disability in considering the TDIU claim.  The medical 
evidence shows repeatedly that the veteran has no functional 
impairment as a result of the service-connected right thigh 
disability.  For example, the April 2001 VA examiner found no 
wound on the right thigh, no muscle herniation, no tendon 
damage, no joint damage, no bone damage, and no nerve damage.  
He noted there was no truss or belt supporting the muscle.  
In congruence with these findings, he listed no disability as 
due to the right thigh calcific myositis.  Similarly, the 
March 1998 VA examiner described the veteran as having "very 
mild sinus ossificans of the right quadriceps that does not 
limit motion and is non-tender."  Since there is no 
disability of the right thigh muscle, it inevitably would be 
rated as noncompensably, or 0 percent, disabling under any 
diagnostic code.  The condition is most properly rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5021, the specific 
diagnostic code for myositis, which is in turn to be rated as 
degenerative arthritis based on limitation of motion.  Since 
the condition is productive of no functional impairment, no 
tenderness or pain, and no limitation of motion, only a 
noncompensable rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  A rating of 10 percent would require some 
arthritis, limitation of motion, or functional disability of 
the right thigh due to the myositis or sinus ossificans.  
None of these is shown to be due to the service connected 
thigh disorder.

TDIU and Extraschedular Consideration

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

As will be detailed below, the Board finds that the veteran 
has severe service-connected bilateral leg impairment, 
essentially warranting a combined rating of 40 percent for 
the left leg and 40 percent for the right leg, with an 
overall combined rating, using the bilateral factor, of 70 
percent.  The Board notes that the maximum rating assignable 
for disability of a lower extremity is limited by the 
"amputation rule."  That rule provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation of the extremity at the elective level.  
38 C.F.R. § 4.68 (2001).  With regard to the right lower 
extremity, the thigh disability may, in theory, make the 
maximum rating under the amputation rule up to 90 percent 
(Diagnostic Code 5160), but in reality there is no disabling 
service connected disability affecting functions above the 
knee.

For the lower extremity, the maximum rating for disabilities 
from the middle or upper third of the thigh or the full knee 
down is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5162-5164 (2001).  To establish loss of use, it must be shown 
that the effective function remains such that the claimant 
would be equally well served by an amputation stump and 
prosthetic appliance.  In the case of the leg from the full 
knee down, the question is whether the veteran's balance and 
propulsion could be improved by an above-the-knee prosthesis, 
not controlled by natural knee action.  38 C.F.R. §§ 4.68, 
4.71a Diagnostic Code 5164.  The functional result of his 
service-connected disability is that he has severe impairment 
of the lower extremities, and can walk and accomplish his 
daily activities, but only for limited times and only with 
the help of a cane.  The evidence demonstrates beyond any 
reasonable possibility that for both legs, the claimant can 
perform the acts of balance and propulsion better than he 
could with an above-the-knee amputation and prosthetic 
appliance.  The limitation imposed by his disability involves 
fundamentally his endurance and coordination in performing 
those acts, not the basic ability to perform the acts.  
Therefore, as a guidepost, a combined rating of less than 60 
percent should be assigned for each lower extremity.  

The amputation rule further provides that a rating of no 
greater than 40 percent may be provided for evaluation of 
disabilities below the knee of a lower extremity.  See 38 
C.F.R. §§ 4.68. 4.71a, Diagnostic Codes 5165.  This rule is 
not directly applicable in the present case, because a major 
portion of the veteran's disability is of the knees, rather 
than below the knees.  Still, as a guideline, the combined 
rating for each leg in this case is 40 percent, the absolute 
limit for below-the-knee disability in light of the 
amputation rule, and a very significant schedular rating.  
The Board finds this rating is appropriately proportional 
with the veteran's level of service-connected disability.

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disability of one or both 
lower extremities, including the bilateral factor, will be 
considered as one disability.  Id.  

Under 38 C.F.R. § 4.26 (2001), which directs application of 
the bilateral factor, when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
degree of disability.  The bilateral factor is not applicable 
unless there is partial disability of compensable degree in 
each of 2 paired extremities, or paired skeletal muscles.  38 
C.F.R. § 4.26.

In the present case, the veteran has compensable disability 
in both legs.  The bilateral factor is for application.  
Under the combined ratings table, see 38 C.F.R. § 4.25, the 
ratings of 30 percent for right knee disability, 10 percent 
for right foot disability, 10 percent for left knee 
disability, 20 percent for left ankle disability, and 10 
percent for left foot disability combine to 60 percent.  
Adding an additional 10 percent pursuant to the bilateral 
factor increases the rating to 66 percent, and the required 
rounding upwards renders a total rating of 70 percent.  See 
38 C.F.R. §§ 4.25 (& Table I), 4.26. 

In this case, the combined rating is 70 percent for service 
connected disability of the lower extremities, including 
consideration of the bilateral factor.   The 70 percent 
disability for both lower extremities combined is considered 
one disability.  
The schedular requirements for a TDIU are met.  38 C.F.R. 
4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

A TDIU is not warranted in this case.  There is a credible 
medical opinion stating that the veteran is employable.  The 
March 1998 VA examiner rendered the opinion that the veteran 
was employable after evaluating the veteran's disabilities of 
the lower extremities, and noting the veteran's statement 
that he was "normally employed" as a computer operator.  
The examiner determined flatly that the veteran was 
employable, and thus took into account the veteran's service 
connected and nonservice connected disabilities at the time, 
which would have included right ankle disability, which 
arguably should be service connected.  From a layperson's 
point of view, while the veteran currently has permanent 
significant service-connected disability of the lower 
extremities, and severe incoordination of the lower 
extremities, he is able to walk with a cane.  There is no 
indicated reasonable possibility that his limited but 
demonstrated ability to walk, albeit with a cane, should 
affect his ability to reason, type, etc., or otherwise 
accomplish the type of tasks required of his brain and upper 
body, to an extent that would preclude average civilian 
employment, and certainly including employment as a computer 
operator.  

The 70 percent schedular rating in this case provides a 
rating comfortably commensurate with the level of average 
industrial impairment or as it pertains to his normal 
profession of computer operator.  His disabilities, while 
severe in total, do not fall outside the norm of any other 
veteran rated at the same level.  The March 1998 VA 
examiner's opinion that the veteran was employable is a 
significant medical opinion in concurrence with the Board's 
conclusion.  The fact that the veteran received education as 
a computer operator for VA vocational rehabilitation benefits 
is further reflective of professional opinions that he is 
employable in this field.  Contrary to some of his 
assertions, an October 1995 document in his vocation 
rehabilitation folder indicates that his VA vocational 
rehabilitation benefits were stopped not for reasons related 
to his employability, but rather due to his failure to pursue 
employment with job services providers within the time limits 
proscribed by the employment services providers.  In other 
words, he appears to have been dismissed from the program for 
not making the minimum required effort to seek employment 
after his VA vocational rehabilitation training.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 

With similar considerations as those for denying the TDIU in 
mind, the Board has considered whether this case should be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the veteran's 
service connected disabilities.  The governing norm in such 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  

The Board notes that at his October 1999 hearing, the veteran 
indicated that during employment in 1997 he had to jump into 
a heat chamber repeatedly to service mainframe computers, and 
that because of his service connected disabilities of the 
lower extremities he could not jump well enough to keep the 
job.  Even assuming all of this is true, this is at most 
evidence of a special impairment inhibiting his ability to 
perform one particular job, not an impairment broadly 
affecting average civilian employment.  The Board does not 
find this materially goes to demonstrate that he is precluded 
from average employment, or even precluded from employment 
for someone with education and training in computers.  

A lay person is competent to find that computer work does not 
in most instances require extensive use of the lower 
extremities.  The veteran indicated at his hearing that he 
could obtain employment only very rarely.  If true, there is 
scant evidence that this is a result of his disability of the 
lower extremities.  He is rated as 70 percent disabled due to 
his lower extremities, which compensates him for the extent 
his disability of the lower extremities would limit his 
ability to work in the field of computers.  An extraschedular 
rating is not required to fairly compensate him.  His 
disabilities, while severe, are not so unusual that that the 
schedular rating code fails to compensate him fairly for his 
service-connected disabilities.  His disabilities, while 
severe in total, do not fall outside the norm of any other 
veteran rated at the same level, and do not render the use of 
the schedular criteria impractical.  The Board further notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for any service-connected 
disability.  A March 1998 VA examiner found that the veteran 
was employable, reinforcing the impression that a combined 
schedular 70 percent rating is sufficient to compensate the 
veteran for his service-connected disabilities, and none of 
his service-connected disabilities are so unusual as to cause 
marked interference with employment.  A combined 70 percent 
rating is a comfortably adequate rating for a veteran who is 
employable.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 


ORDER

A rating of 20 percent for left ankle disability is granted, 
subject to the provisions governing the payment of monetary 
benefits.

A rating of 10 percent for arthritis of the right foot is 
granted, subject to the provisions governing the payment of 
monetary benefits.

The claim for a rating in excess of 30 percent for right knee 
disability is denied. 

A rating in excess 10 percent for arthritis of the left foot 
is denied.

Entitlement to TDIU benefits is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

